Electronically Filed
                                                       Supreme Court
                                                       SCPW-12-0000841
                                                       15-NOV-2012
                                                       02:27 PM

                         NO. SCPW-12-0000841

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                    RICHARD BLAISDELL, Petitioner,

                                 vs.

       DEPARTMENT OF PUBLIC SAFETY, STATE OF HAWAI#I, and
    THE HONORABLE RHONDA A. NISHIMURA, JUDGE OF THE CIRCUIT
   COURT OF THE FIRST CIRCUIT, STATE OF HAWAI#I, Respondents.


                          ORIGINAL PROCEEDING
                         (CIV. NO. 11-1-2008)

           ORDER DENYING PETITION FOR WRIT OF MANDAMUS
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

          Upon consideration of petitioner Richard Blaisdell’s

petition for a writ of mandamus, filed October 5, 2012, and the

record, it appears that petitioner has failed to demonstrate that

he is entitled to findings of fact and conclusions of law on the

denial of his summary judgment motion.    See HRCP 56(d).

Petitioner can seek relief, as appropriate, in the circuit court

and by way of an appeal from any final judgment entered in Civil

No. 11-1-2008-09.    Petitioner, therefore, is not entitled to

mandamus relief.    See Kema v. Gaddis, 91 Hawai#i 200, 204-05, 982

P.2d 334, 338-39 (1999) (A writ of mandamus is an extraordinary

remedy that will not issue unless the petitioner demonstrates a
clear and indisputable right to relief and a lack of alternative

means to redress adequately the alleged wrong or obtain the

requested action.   Such writs are not intended to supersede the

legal discretionary authority of the lower courts, nor are they

intended to serve as legal remedies in lieu of normal appellate

procedures.   Where a court has discretion to act, mandamus will

not lie to interfere with or control the exercise of that

discretion, even when the judge has acted erroneously, unless the

judge has exceeded his or her jurisdiction, has committed a

flagrant and manifest abuse of discretion, or has refused to act

on a subject properly before the court under circumstances in

which he or she has a legal duty to act.).   Accordingly,

          IT IS HEREBY ORDERED that the petition for a writ of

mandamus is denied.

          DATED: Honolulu, Hawai#i, November 15, 2012.

                               /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama

                               /s/ Simeon R. Acoba, Jr.

                               /s/ Sabrina S. McKenna

                               /s/ Richard W. Pollack




                                 2